Citation Nr: 1004216	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1957 to January 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the Veteran's service connection 
claim for bilateral hearing loss at a noncompensable (0 
percent) disability rating.


FINDING OF FACT

The Veteran has Level I hearing loss, but no greater, in the 
right ear and left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the AOJ to the Veteran dated in September 2006 
and June 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his initial service 
connection claim; (2) informing him about the information and 
evidence that the VA would seek to provide; and (3) informing 
him about the information and evidence that he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regards to notification of the assigning of a disability 
rating and effective date for his claims, in Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Instead, any further notice and assistance 
requirements with respect to the initial rating or effective 
date assigned following the grant of service connection are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process once a timely notice of 
disagreement (NOD) has been filed.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  This holding 
was further clarified by the decision issued by the Court in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), in which the 
Court held, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  The Veteran has never 
alleged how any notice error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content 
of his VCAA notice.  See also Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

Furthermore, after the Veteran filed his May 2007 NOD as to a 
higher initial rating for his service-connected bilateral 
hearing loss, the additional notice requirements described 
within 38 U.S.C. § 5104 and § 7105 were met by the August 
2007 statement of the case (SOC).  Specifically, this 
document provided the Veteran with a summary of the pertinent 
evidence as to his bilateral hearing loss claim, a citation 
to the pertinent laws and regulations governing a higher 
rating for his claim, and a summary of the reasons and bases 
for the AOJ's decision to deny a higher rating.  The Veteran 
has not shown any prejudice as to notice provided for the 
downstream higher initial rating elements of his claim, nor 
has he attempted to do so; therefore, there is no prejudicial 
error in the content of his VCAA notice. 

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the March 2007 initial rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there is no timing error.  

With respect to the duty to assist, the AOJ has secured the 
Veteran's VA treatment records, VA medical treatment records, 
and a VA medical examination.  The Veteran has submitted 
personal statements.  Neither the Veteran nor his 
representative has indicated that any additional evidence 
remains outstanding; in fact, the Veteran has indicated that 
he had no further evidence to contribute in an August 2007 
statement.  As there is no indication that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Veteran's representative has argued that the Veteran 
should be provided with another VA medical examination in the 
Informal Brief of Appellant in the Appealed Case dated in 
November 2009.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 
38 U.S.C. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.327(a); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

In this case, the Veteran's last VA examination for bilateral 
hearing loss was in January 2007, about three years ago.  In 
the time after his last VA audiology examination, the Veteran 
has not indicated that his hearing has deteriorated, nor has 
he presented evidence to that effect.  The Veteran has 
indicated that he has "extreme difficulty understanding 
conversation when a group of people are in a room."  See the 
Veteran's NOD, dated April 2007.  However, the VA medical 
examination of January 2007 noted that the Veteran reported 
his "situation of greatest difficulty is understanding 
conversational speech in background noise and understanding 
speech over the television."  As such the Veteran's 
contention regarding difficulty hearing in groups has been 
considered by the VA medical examiner.  Neither the Veteran, 
nor his representative, has presented any evidence that the 
Veteran's hearing has deteriorated during the appeal period, 
or that the April 2007 VA medical examination is inadequate 
to represent the Veteran's current levels of hearing loss.  
Therefore, a remand is unnecessary for a more current VA 
examination for his claim of entitlement to an increased 
rating for bilateral hearing loss.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial awards 
of service connection for hearing loss, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection (in this case August 17, 2006) until the 
present.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his disabilities have been 
more severe than at others.  Id. at 126.

Analysis- Higher Initial Disability Rating for Hearing Loss

Service connection was granted for the Veteran's bilateral 
hearing loss and assigned a noncompensable (0 percent) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 in March 2007, 
with an effective date of August 17, 2006.  The Veteran 
currently seeks a compensable rating for his bilateral 
hearing loss.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having worse hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  
38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran was provided with a VA medical examination in 
January 2007.  At that time, the Veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
35
55
60
LEFT

15
35
60
55

The average puretone threshold was 42.5 in the right ear and 
41.25 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  In this case, applying the results 
from the January 2007 examination to Table VI yields a Roman 
numeral value of I for the right ear and I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss was properly evaluated as 0 percent 
disabling, no higher than the rating assigned.  38 C.F.R. 
§ 4.7.

Therefore, the medical evidence for the appeal period shows 
that the rating awarded for the Veteran's hearing loss 
properly resulted in a 0 percent disability rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85.  Despite the 
complaint of "extreme difficulty understanding conversation 
when a group of people are in a room," defective hearing for 
VA purposes is based on a mechanical application of the 
rating criteria.  See Lendenmann, 3 Vet. App. at 349 (1992).  
Consequently, the preponderance of the evidence is against a 
rating in excess of noncompensable for the Veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  

In conclusion, the Veteran's bilateral hearing loss has been 
properly rated as noncompensable for the entire appeal 
period.  The Board adds that it does not find that the 
Veteran's service-connected hearing loss should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App. at 125-26.

Extra-Schedular Consideration

The Court recently clarified the steps necessary to determine 
whether referral for extraschedular consideration is 
warranted when assigning a disability rating.  See Thun v. 
Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or 
the Board must determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  Id. 

Despite the Veteran's contention that he should be provided 
with a higher rating, in particular because of "extreme 
difficulty understanding conversation when a group of people 
are in a room," the Board finds no reason to refer the 
Veteran's claim to the Compensation and Pension Service for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  There is no evidence of exceptional or unusual 
circumstances regarding the Veteran's hearing loss, such as 
frequent hospitalization to suggest that the Veteran is not 
adequately compensated by the regular Rating Schedule.  
Indeed, to the contrary, the Veteran's evaluation and 
treatment has been entirely on an outpatient basis, not as an 
inpatient.  In addition, no evidence has been presented to 
show that the Veteran's hearing loss interferes, or has 
interfered, with the Veteran's employment.  

Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  As such, referral to the 
Compensation and Pension service for extra-schedular 
evaluation is not warranted at this time.





ORDER

An initial compensable rating for the Veteran's bilateral 
hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


